Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed 9/2/22.
Claims 1-20 are pending.

Response to Arguments
Objections to the Drawings
The applicant’s amendments are sufficient to overcome the previous objection which is consequently withdrawn.

Objections to the Specification
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Rejections Under 35 U.S.C. §112
The applicant’s amendments are sufficient to overcome the previous rejections which are consequently withdrawn.

Rejections Under 35 U.S.C. §102 and 103
Independent Claims:
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Dependent Claims:
… As best understood, Wu at paragraph [0051] requires "a list of property names and, corresponding property values, associated with the test object name included in the text editor and may add the property names and property values in the text editor." Therefore, Applicant submits that it would not have been obvious to filter out properties having null values as alleged in the Office Action. Thus, this feature is a further distinction over the cited references.

Applicant discloses “Null properties” are “properties for which there are no assigned values”. Those of ordinary skill in the art would have understood that a property that has no assigned value would not be useful in identifying a test object. Accordingly, it would be obvious to filter them out as discussed in, e.g., par. [0042] of Wu. In other words, it should be understood that when attempting to identify a test object based on a supplied parameter value (as in par. [0051]), an object with no value for that property would need to be filtered out. 

Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0019129 to Wu (Wu) in view of US 2018/0173606 to Malla et al. (Malla).

Claim 1: Wu discloses a method comprising: 
receiving, by a computer, user input representing creation of a first programmatic description of a first test object of source code to be tested (par. [0050] “a user may enter a test object name into a text editor”); 
in response to receiving the user input, determining, by the computer, based on other programmatic descriptions of other test objects, a recommendation of a parameter to be used in the first programmatic description to identify the first test object (par. [0051] “identify a list of property names, and corresponding property values, associated with the test object name”); and 
causing, by the computer, a display of the recommendation (par. [0051] “add the property names and property values into the text editor”, while not, e.g., a selectable display the “recommendation” is still “displayed” in the text editor);
receiving, by the computer, user input representing the parameter for the recommendation (par. [0051] “a user may enter (or change) one or more property values for dynamic properties associated with the test object description”).

Wu does not disclose: 
recognizing, by the computer, a failure of the recommendation to identify the first test object; and
automatically generating, by the computer, another recommendation for the first test object based on the failed recommendation for the first test object

Mala teaches:
receiving, by the computer, user input representing the parameters for the recommendation (par. [0080] “a user giving input to the parser to determine one or more elements matching the criterion”);
recognizing, by the computer, a failure of the recommendation to identify the first test object (par. [0081] “the object parser engine checks for uniqueness (at block 104)”); and
automatically generating, by the computer, another recommendation for the first test object based on the failed recommendation for the first test object (par. [0081] “publishes the outcome … with recommendation of the unique attributes”).

It would have been obvious at the time of filing to recognize a failure of the recommendation to identify the test object (Mala par. [0081] “checks for uniqueness”) and generate another recommendation (Mala par. [0081] “recommendation of the unique attributes”, Wu par. [0051] “identify a list of property names, and corresponding property values, associated with the test object name”). Those of ordinary skill in the art would have been motivated to do so to ensure the identification is adequate (see e.g. Wu par. [0012] “need to match the test objects”, Malla par. [0078] “reduces the chances of failure due to identification failure”).

Claim 2: Wu and Malla teach the method of claim 1, wherein determining the recommendation comprises determining a category for the first test object, and wherein the other test objects belong to the category (e.g. Wu Fig. 8D, style 842 “Desc(“micclass”).value = “WebElement””).

Claim 3: Wu and Malla teach the method of claim 2, wherein the category comprises a class of the first test object (e.g. Wu Fig. 8D, style 842 “Desc(“micclass”).value = “WebElement””).

Claim 4: Wu and Malla teach the method of claim 1, wherein determining the recommendation comprises searching the user input to find the other programmatic descriptions (Wu par. [0049] “enter a test object name and a test object description … automatically stored in descriptive programming library 330”).

Claim 9: Wu and Malla teach the method of claim 1, wherein the user input comprises a descriptive programming language script (Wu par. [0037] “test script statements in a particular scripting language”).

Claim 10: Wu and Malla teach the method of claim 1, wherein the display comprises a combination of object properties for the first programmatic description to describe the first test object (Wu par. [0051] “property names and property values”).

Claim 11: Wu and Malla teach the method of claim 1, further comprising: 
identifying the first test object in the user input by the first programmatic description in lieu of identifying the first test object by an object repository name (Wu par. [0053] “An application object may be identified based on the modified test object description”).

Claim 12: Wu discloses a non-transitory storage medium that stores machine executable instructions that, when executed by a machine, cause the machine to: 
receive user input representing a script that references an object associated with a set of source code to be tested (par. [0050] “a user may enter a test object name into a text editor”); 
determine a parameter to descriptively identify the object for the script based on script language used to define other objects (par. [0051] “identify a list of property names, and corresponding property values, associated with the test object name”); 
provide output to represent the parameter (par. [0051] “add the property names and property values into the text editor”);
receive user input representing the parameter (par. [0051] “a user may enter (or change) one or more property values for dynamic properties associated with the test object description”). 

Wu does not disclose: 
recognizing, by the computer, a failure of the recommendation to identify the first test object; and
automatically generating, by the computer, another recommendation for the first test object based on the failed recommendation for the first test object

Mala teaches:
receiving, by the computer, user input representing the parameters for the recommendation (par. [0080] “a user giving input to the parser to determine one or more elements matching the criterion”);
recognizing, by the computer, a failure of the recommendation to identify the first test object (par. [0081] “the object parser engine checks for uniqueness (at block 104)”); and
automatically generating, by the computer, another recommendation for the first test object based on the failed recommendation for the first test object (par. [0081] “publishes the outcome … with recommendation of the unique attributes”).

It would have been obvious at the time of filing to recognize a failure of the recommendation to identify the test object (Mala par. [0081] “checks for uniqueness”) and generate another recommendation (Mala par. [0081] “recommendation of the unique attributes”, Wu par. [0051] “identify a list of property names, and corresponding property values, associated with the test object name”). Those of ordinary skill in the art would have been motivated to do so to ensure the identification is adequate (see e.g. Wu par. [0012] “need to match the test objects”, Malla par. [0078] “reduces the chances of failure due to identification failure”).

Claim 13: Wu and Malla teach the storage medium of claim 12, wherein the script language is part of the script (Wu [0050] “a user may enter a test object name into a text editor”, note that what is being edited is a script).

Claim 14: Wu and Malla teach the storage medium of claim 12, wherein the script language is associated with other scripts (see e.g. Wu par. [0014] “multiple test scripts”).

Claim 15: Wu and Malla teach the storage medium of claim 12, wherein the instructions, when executed by the machine, cause the machine to: 
identify objects having a class in common with the class of the object (Wu par. [0051] “identify a list of property names, and corresponding property values, associated with the test object name”, e.g. Fig. 8D, style 842 “Desc(“micclass”).value = “WebElement””); and 
filter out dynamic properties of the identified objects associated with runtime determined values to provide filtered properties, wherein the determination of the parameter is based on the filtered properties (e.g. Wu par. [0051] “define property values for dynamic properties”).

Claim 16: Wu and Malla teach the storage medium of claim 15, wherein the set of source code comprises executable instructions to provide at least one of an application programming interface (API), component of an application, or a component of a graphical user interface (GUI) (Wu par. [0011] “the application under testing incudes a web page”).

Claim 17: Wu discloses an apparatus comprising: 
at least one processor (Fig. 2, Processor 220); and 
a storage medium to store instructions (Fig. 2, Memory 230) that, when executed by the at least one processor, cause the at least one processor to: 
provide an editor to allow viewing and editing of machine executable instructions to test source code (par. [0049] “a text editor associated with test script engine 310”); 
in response to an input to the editor representing creation of a programmatic description in the machine executable instructions, for a first object of the source code, determine, based on an analysis of descriptions of other programmatic descriptions of other objects, a recommended set of parameters to be used in the programmatic description being created to identify the object (par. [0050] “a user may enter a test object name into a text editor”, par. [0051] “identify a list of property names, and corresponding property values, associated with the test object name”); 
provide feedback representing the recommended set of parameters (par. [0051] “add the property names and property values into the text editor”);
receive an input representing the recommended set of parameters (par. [0051] “a user may enter (or change) one or more property values for dynamic properties associated with the test object description”).

Wu does not disclose: 
recognizing, by the computer, a failure of the recommendation to identify the first test object; and
automatically generating, by the computer, another recommendation for the first test object based on the failed recommendation for the first test object

Mala teaches:
receiving, by the computer, user input representing the parameters for the recommendation (par. [0080] “a user giving input to the parser to determine one or more elements matching the criterion”);
recognizing, by the computer, a failure of the recommendation to identify the first test object (par. [0081] “the object parser engine checks for uniqueness (at block 104)”); and
automatically generating, by the computer, another recommendation for the first test object based on the failed recommendation for the first test object (par. [0081] “publishes the outcome … with recommendation of the unique attributes”).

It would have been obvious at the time of filing to recognize a failure of the recommendation to identify the test object (Mala par. [0081] “checks for uniqueness”) and generate another recommendation (Mala par. [0081] “recommendation of the unique attributes”, Wu par. [0051] “identify a list of property names, and corresponding property values, associated with the test object name”). Those of ordinary skill in the art would have been motivated to do so to ensure the identification is adequate (see e.g. Wu par. [0012] “need to match the test objects”, Malla par. [0078] “reduces the chances of failure due to identification failure”).

Claim 19: Wu and Malla teach the apparatus of claim 17, wherein: 
the input representing creation of the programmatic description statement comprises a set of properties (Wu par. [0049] “one or more property names and corresponding property values”); and
the instructions, when executed by the at least one processor, cause the at least one processor to determine whether combinations of properties uniquely identify the object. (Malla par. [0081] “For each attribute of the element being parsed, the object parser engine checks for uniqueness”).

Claim 20: Wu and Malla teach the apparatus of claim 19, wherein the instructions, when executed by the at least one processor, cause the at least one processor to determine a recommendation representing the combinations of properties having a minimum number of properties that uniquely identify the object (par. [0078] “select a recommended identification means”. It would at least have been obvious to select the smallest set to minimize the size of the description).

Claims 5-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0019129 to Wu (Wu) in view of US 2018/0173606 to Malla et al. (Malla) in view of US 2014/0109042 to Christensen (Christensen).

Claim 5: Wu and Malla teach the method of claim 1, but does not disclose wherein determining the recommendation comprises statistically analyzing the other programmatic descriptions of the other test objects and wherein the recommendation is based on a result of the statistical analysis.

Christensen teaches a recommendation comprising statistically analyzing other programmatic statements wherein the recommendation is based on a result of the statistical analysis (par. [0035] “ranking the code statements according to frequency of occurrence of the code statements in the collection of code statements”).

It would have been obvious at the time of filing to statistically analyze programmatic descriptions of the test objects and recommend one based on the result (Christensen par. [0035] “ranking the code statements according to frequency”, Wu par. [0051] “identify a list of property names, and corresponding property values”). Those of ordinary skill in the art would have been motivated to do so in order to improve the likelihood of making a desired suggestion (e.g. Christensen par. [0034] “the code statement which is most likely to be the correct”).

Claim 6: Wu, Malla and Christensen teach the method of claim 5, wherein statistically analyzing the other programmatic descriptions comprises determining how often one programmatic description of the other programmatic description is used relative to another programmatic description of the other programmatic descriptions (Christensen par. [0035] “ranking the code statements according to frequency”).

Claim 7: Wu, Malla and Christensen teach the method of claim 5, wherein the result of the statistical analysis comprises one programmatic description of the other programmatic descriptions being used more often than another programmatic description of the other programmatic descriptions, wherein the recommendation comprises recommending the one programmatic description over the other programmatic description (Christensen par. [0035] “ranking the code statements according to frequency”).

Claim 8: Wu, Malla and Christensen teach the method of claim 5, wherein the other programmatic descriptions represent a plurality of object properties, and statistically analyzing the other programmatic descriptions comprises filtering out properties of the plurality of properties to provide candidate properties and statistically analyzing the candidate properties (see e.g. Wu par. [0042] “test object description filtered based on a property”).

Wu, Malla and Christensen do not explicitly teach filtering out properties of the plurality of properties having associated null values.

It would have been obvious at the time of filing to filter out properties with null values. Those of ordinary skill in the art would have been motivated to do so to ensure any suggestion provided the necessary information (see e.g. par. [0051] “identify a list of property names, and corresponding property values”).

Claim 18: Wu and Malla teach the apparatus of claim 17, wherein the instructions, when executed by the at least one processor, cause the at least one processor to: 
determine a list of candidate property value combinations to describe the object (Wu par. [0051] “identify a list of property names, and corresponding property values, associated with the test object name”); and
displaying the combination (Wu par. [0051] “add the property names and property values into the text editor”).

Wu and Malla do not explicitly teach: 
ranking the candidate property value combinations; and 
displaying the combinations based on the determined ranking.

Christensen teaches:
ranking the candidate suggestions (par. [0034] “ranking the suggested code statements”); and 
displaying the suggestions based on the determined ranking (par. [0034] “presents the code statement which is most likely to be the correct code statement at the top”).

It would have been obvious at the time of filing to rank the candidates and display them based on the result (Christensen par. [0035] “ranking the code statements according to frequency”, Wu par. [0051] “identify a list of property names, and corresponding property values”). Those of ordinary skill in the art would have been motivated to do so in order to improve the likelihood of making a desired suggestion (e.g. Christensen par. [0034] “the code statement which is most likely to be the correct”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199